DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.

 Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. 
[1] Applicant argues that Byun does not teach convex because the lower part of Byun is predominantly flat (Remarks: Page 2). However, the claim does not require that the entire contour is rounded. Applicant is noted that the definition of convex includes convex polygons that define a set of points in a line joining any two constituent points that does not preclude non-rounded edges (Merriam Webster). Thus, the convex perimeter is sufficient to meet the “convex” claim limitation.
[2] Applicant argues that the concave second portion of Gueret cannot be construed as the claimed content storage space as claimed that is aided by pressurization from the user, because the concave groove is concerned with increasing surface area to the user (Remarks: Page 3). However, Gueret teaches that pressure is applied to the applicator such that product is loaded to the loading space .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US Pat # 7,028,843) in view of Gueret (US Pub # 2002/0048481).
In regards to claim 1, Byun teaches a foundation container comprising: a content container (10); an impregnation member (29) received in the content container (see Figure 3);
a container cover (20) coupled to an outer periphery surface of an upper end of the content container (see Figure 3);
a coupling ring (22) coupled to the upper end of the content container (see Figure 3) wherein the coupling ring includes a push ring sill (outer edge);
a coupling ring groove (Figure 3 at area under 12) provided on an inner periphery surface of the upper end of the content container (see Figure 3); and

wherein a cross-sectional area of the coupling ring (Figure 3 at 22) is constructed to be substantially inverted-L shaped such that the push ring sill of the coupling ring presses down upon the impregnation member such that the impregnation member is prevented from being separated from the content container (see arrangement of Figure 3),
wherein the content container (10) is formed with a concave bottom surface (see bottom of Figure 3 where the periphery is concave and a flat surface on said periphery does not destroy it from being concave), and wherein the impregnation member corresponding to the bottom surface has a convex lower part (Figure 3 where outer surface of 29 is convex and is received in the content container).
Byun does not teach that a concave groove is formed at a lower end of the impregnation member such that contents that are gathered in the content storage space are moved to the impregnation member and concentrated in a center of the impregnation member by pressurization applied by a user, wherein the contents are gel-type contents impregnated in the impregnation member, wherein by pressurization applied to a user, the gel-type contents that are gathered in the content storage space such that the gel-type contents are all used.
However, Gueret teaches a cosmetic device to utilize an impregnation member (83) with a convex lower part (SO) and a concave groove (81) that is impregnated with cosmetic content via pressurization of being pressed (and thus moved) into place by the user (Paragraph 0104). It therefore would have been obvious, to one of ordinary skill in the art at the time the invention was filed to modify the impregnation member of Byun have the content receiving groove, with Its contents held by pressure, as taught by Gueret in order to better transfer product to the user.
With regards to the language that “by pressurization applied by a user, the gel-type contents are gathered in the content storage space are moved into the impregnation member and concentrated in a such that the gel-type contents are all used” Applicant is noted that such language is drawn to the method step of using the device, where the instant claim is drawn to the apparatus itself. That is, as the prior art teaches that the impregnation member is loaded via pressurization, the burden is shifted to Applicant to demonstrate an unobvious difference between the art and structure positively required by the method.
With regards to the cosmetic contents being gel-type, Applicant does not provide any disclosure for any specific composition to denote what constitutes a “gel-type” cosmetic to distinguish it from the cosmetic of the prior art. Further, it is noted that Applicant has not previously argued that cosmetic such as that by the prior art is any different from the gel-type as claimed.
Regarding claim 15, Byun teaches the coupling ring is provided with a coupling ring protrusion (see Figure 3).

Claims 2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Gueret and Yuhara et al. (US Pub # 2007/0029226).
Regarding claims 2 and 7-10, Byun teaches a foundation container comprising: a content container (10);
an impregnation member (29) contained in the content container (see Figure 3) and having a convex lower part;
a coupling ring (22) coupled to the upper end of the content container (see Figure 3) wherein the coupling ring includes a push ring sill (outer edge);
a coupling protrusion (12) provided on an outer periphery surface of an upper end of the content container; and
a coupling ring groove (Figure 3 at area under 12) provided on an inner periphery surface of the upper end of the content container (see Figure 3); and

wherein a cross-sectional area of the coupling ring (Figure 3 at 22) is constructed to be substantially inverted-L shaped such that the push ring sill of the coupling ring presses down upon the impregnation member such that the impregnation member is prevented from being separated from the content container (see arrangement of Figure 3),
wherein the content container (10) is formed with a concave bottom surface (see bottom of Figure 3), and the impregnation member corresponding to the bottom surface has a convex lower part (Figure 3 where outer surface of 29 is convex and is received in the content container).
Byun does not teach the content container is coupled to an inside of an inner container, which is coupled to a container body; where the container body contains a body cover hinge-coupled to the container body to be open or closed; and an inner container coupled to an inside of the inner container and a concave groove is formed at a lower end of the impregnation member such that contents that are gathered in the content storage space are moved to the impregnation member and concentrated in a center of the impregnation member by pressurization applied by a user, wherein the contents are gel-type contents impregnated in the impregnation member, wherein by pressurization applied to a user, the gel-type contents that are gathered in the content storage space such that the gel-type contents are all used.
However, Gueret teaches a cosmetic device to utilize an impregnation member (83) with a convex lower part (SO) and a concave groove (81) that is impregnated with cosmetic content via pressurization of being pressed (and thus moved) into place by the user (Paragraph 0104). It therefore would have been obvious, to one of ordinary skill in the art at the time the invention was filed to modify the impregnation member of Byun have the content receiving groove, with Its contents held by pressure, as taught by Gueret in order to better transfer product to the user.
such that the gel-type contents are all used” Applicant is noted that such language is drawn to the method step of using the device, where the instant claim is drawn to the apparatus itself. That is, as the prior art teaches that the impregnation member is loaded via pressurization, the burden is shifted to Applicant to demonstrate an unobvious difference between the art and structure positively required by the method.
With regards to the cosmetic contents being gel-type, Applicant does not provide any disclosure for any specific composition to denote what constitutes a “gel-type” cosmetic to distinguish it from the cosmetic of the prior art. Further, it is noted that Applicant has not previously argued that cosmetic such as that by the prior art is any different from the gel-type as claimed.
With regards to the container body, Yuhara et al. teaches providing a container body (2); where the container body contains a body cover (3) hinge-coupled (15) to the container body to be open or closed; and an inner container cover (5) coupled to an inside inner container (6) which houses an inner content storage area and contains a coupling/sealing groove (56) on an upper end thereof and where the inner container cover is provided at a lower side thereof with a sealing piece (48). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the content container of Byun to be arranged to be received within an inner container which is received in a lidded container, as taught by Yuhara et al. as providing a hinge-lidded container is a well-known alternative to substitute a screw covered container and would be expected to perform equally well at securing the device and its contents.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Gueret and Yuhara et al., as applied to claim 2 above, in further view of Eng et al. (US Pub # 2008/0251096).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Gueret, as applied to claim 1 above, in further view of Eng et al.
In regards to claim 14, Byun teaches the impregnation member, but is silent to the material used to create the impregnation member. However, Eng et al. teaches a cosmetic powder device having an impregnation member made of natural rubber (Paragraph 0063). Therefore, it would have been obvious, to one of ordinary skill in the art at the time the invention was filed, to modify the impregnation member of Byun to be made of the natural rubber of Eng et al. as such is a well-known material for impregnation members.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.K/               Examiner, Art Unit 3772          

/Cris L. Rodriguez/               Supervisory Patent Examiner, Art Unit 3772